DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 19, the claim element “the one or more processors are further configured to channel quality information” is vague and indefinite because the metes and bounds of the claim scope is not clearly defined. It is unclear what the one or more processors are configured to perform.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0278301).
Kim discloses or suggests:
regarding claims 1 and 25, an apparatus and a method for wireless communication at a user equipment, the apparatus and the method comprising:
a memory (see at least Fig. 10 and paragraphs 137-142, UE comprises a memory); and
one or more processors (see at least Fig. 10 and paragraphs 137-142, UE comprises a processor), coupled to the memory, configured to:
receive a plurality of reference signals on a plurality of reference signal resources (see at least paragraphs 95-99, an eNB sets a plurality of CSI-RS resources to a UE in a single CSI process, where the UE assumes each of the CSI-RS resources as an independent channel and calculates and reports CSI on the basis of a selected CSI-RS resource among the CSI-RS resources), wherein a reference signal resource of the plurality of reference signal resources spans a plurality of subbands associated with the UE (see at least paragraphs 81, 95-99, and 126, the UE assumes each of the CSI-RS resources as an independent channel (i.e., subband) and calculates and reports CSI on the basis of a selected CSI-RS resource among the CSI-RS resources), and wherein the plurality of reference signal resources are distributed in time (see at least paragraphs 37-43 and 94, an RS for each antenna port belonging to the group T(i) is transmitted in an identical OFDM symbol, where OFDM symbols represent one symbol period in a time domain); and
transmit, for the plurality of subbands, a subset of respective selected channel state information (CSI) reports, wherein the respective selected CSI reports are selected based at least in part on the plurality of reference signals (see at least paragraphs 112-124, the UE selects a CSI-RS of which channel strength is the second strongest from among a plurality of CSI-RSs defined in a CSI process and reports the selected CSI-RS to a base station as a second best CRI, where the UE may additionally report the 2nd best CRI and also an n-th best CRI, where the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claims 2 and 26, the respective selected CSI reports include a best CSI report on each subband of the plurality of subbands (see at least paragraphs 112-124, the UE selects a CSI-RS of which channel strength is the second strongest from among a plurality of CSI-RSs defined in a CSI process and reports the selected CSI-RS to a base station as a second best CRI, where the UE may additionally report the 2nd best CRI and also an n-th best CRI);
regarding claims 3 and 27, the subset of the respective selected CSI reports includes a set of worst CSI reports of the respective selected CSI reports across all subbands (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 4, the one or more processors are further configured to receive configuration information indicating a number of CSI reports included in the set of worst CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 5, the subset of the respective selected CSI reports identifies one or more reference signal resources, of the plurality of reference signal resources, associated with the subset of the respective selected CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 6, the subset of the respective selected CSI reports is a proper subset of the respective selected CSI reports (see at least paragraphs 123 and 124, CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 7, the one or more processors, to determine the respective selected CSI reports, are configured to:
determine respective CSI reports for each subband of the plurality of subbands with respect to each reference signal resource of the plurality of reference signal resources (see at least paragraphs 112-124, the UE selects a CSI-RS of which channel strength is the second strongest from among a plurality of CSI-RSs defined in a CSI process and reports the selected CSI-RS to a base station as a second best CRI, where the UE may additionally report the 2nd best CRI and also an n-th best CRI); and
select the respective selected CSI reports from the respective CSI reports (see at least paragraphs 112-124, the UE selects a CSI-RS of which channel strength is the second strongest from among a plurality of CSI-RSs defined in a CSI process and reports the selected CSI-RS to a base station as a second best CRI, where the UE may additionally report the 2nd best CRI and also an n-th best CRI);
regarding claim 8, the one or more processors are configured to channel quality information (see at least paragraphs 113-114, CQI);
regarding claim 9, the subset of the respective selected CSI reports is transmitted via a channel state information report (see at least paragraphs 112-124, CSI reporting);
regarding claim 10, the plurality of reference signals comprise a plurality of channel state information reference signals (see at least paragraphs 112-124, CSI-RSs);
regarding claim 11, the subset of the respective CSI reports includes a set of worst CSI reports of the respective selected CSI reports across all subbands and a set of subband indices that indicate subbands associated with the set of worst CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources); and
regarding claim 12, the subset of the respective selected CSI reports includes a single worst CSI report of the respective selected CSI reports across all subbands (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process).
Kim discloses or suggests:
regarding claims 13 and 28, an apparatus and a method for wireless communication at a transmitter, the apparatus and the method comprising:
a memory (see at least Fig. 10 and paragraphs 137-142, BS/eNB comprises a memory); and
one or more processors (see at least Fig. 10 and paragraphs 137-142, BS/eNB comprises a processor), coupled to the memory, configured to:
transmit, to a user equipment (UE), a plurality of reference signals on a plurality of reference signal resources (see at least paragraphs 95-99, an eNB sets a plurality of CSI-RS resources to a UE in a single CSI process, where the UE assumes each of the CSI-RS resources as an independent channel and calculates and reports CSI on the basis of a selected CSI-RS resource among the CSI-RS resources), wherein a reference signal resource of the plurality of reference signal resources spans a plurality of subbands associated with the UE (see at least paragraphs 81, 95-99, and 126, the UE assumes each of the CSI-RS resources as an independent channel (i.e., subband) and calculates and reports CSI on the basis of a selected CSI-RS resource among the CSI-RS resources), and wherein the plurality of reference signal resources are distributed in time (see at least paragraphs 37-43 and 94, an RS for each antenna port belonging to the group T(i) is transmitted in an identical OFDM symbol, where OFDM symbols represent one symbol period in a time domain);
receive a subset of CSI reports selected from a set of CSI reports associated with the plurality of reference signal resources (see at least paragraphs 112-124, the UE selects a CSI-RS of which channel strength is the second strongest from among a plurality of CSI-RSs defined in a CSI process and reports the selected CSI-RS to a base station as a second best CRI, where the UE may additionally report the 2nd best CRI and also an n-th best CRI, where the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources); and
perform a communication based at least in part on the subset of CSI reports (see at least paragraphs 66 and 109-111, each of the eNB and the UE may be able to perform beamforming based on CSI in order to obtain multiplexing gain of MIMO antennas, where the base station transmits data of a co-scheduled UE via a channel corresponding to a worst CRI using the worst CRI-based best CSI reported by the UE);
regarding claims 14 and 29, the set of CSI reports includes a best measurement on each subband of the plurality of subbands (see at least paragraphs 112-124, the UE selects a CSI-RS of which channel strength is the second strongest from among a plurality of CSI-RSs defined in a CSI process and reports the selected CSI-RS to a base station as a second best CRI, where the UE may additionally report the 2nd best CRI and also an n-th best CRI);
regarding claims 15 and 30, the subset of CSI reports includes a set of worst CSI reports of the set of CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 16, the one or more processors are further configured to transmit configuration information indicating a number of CSI reports included in the subset of CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 17, the subset of CSI reports identifies one or more reference signal resources, of the plurality of reference signal resources, associated with the subset of CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 18, the subset of CSI reports is a proper subset of the set of CSI reports (see at least paragraphs 123 and 124, CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources);
regarding claim 19, the one or more processors are further configured to channel quality information (see at least paragraphs 113-114, CQI);
regarding claim 20, the subset of CSI reports is received via a channel state information report (see at least paragraphs 112-124, CSI reporting);
regarding claim 21, the plurality of reference signals comprise a plurality of channel state information reference signals (see at least paragraphs 112-124, CSI-RSs);
regarding claim 23, the subset of CSI reports includes a set of worst CSI reports of the set of CSI reports and a set of subband indices that indicate subbands associated with the set of worst CSI reports (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process, where the CRI subset corresponds to a subset including partial resources only among the total CSI-RS resources); and
regarding claim 24, the subset of the respective selected CSI reports includes a single worst CSI report (see at least paragraphs 112-124, the base station can indicate a UE to perform worst CRI-based best CSI reporting and inform a UE of CRI subset restriction information corresponding to a CSI-RS resource capable of being selected and reported by a UE as a CRI among multiple CSI-RS resources defined within a CSI process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0278301) in view of Faxer et al. (US 2020/0358502).
Regarding claim 22, Kim discloses embodiments concerning 3GPP LTE and LTE-A standards by which the technical idea may be non-limited (see at least paragraph 35) but Kim does not explicitly disclose the communication being associated with a reliability requirement or a latency requirement corresponding to an ultra-reliable or low latency communication.
Faxer, from the same or similar fields of endeavor, discloses or suggests CSI reporting for ultra-reliable low-latency communications (URLLC) services (see at least paragraph 26).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Faxer in to the invention of Kim in order to enable improved shorter delay (see at least paragraph 26 of Faxer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US 2021/0391967) discloses CSI feedback for data transmission over multiple transmission points, where a UE is configured with N NZP CSI-RS resource settings in a CSI reporting setting for channel measurement and the UE is allowed to select M (<=N) preferred TRPs out of the N TRPs, where M is determined by the UE (see at least paragraphs 116-120).
Faxer et al. (US 2019/0199420) discloses CSI reporting including a first CSI subset and a second CSI subset, where the second CSI subset comprises subband CSI parameters (see at least paragraphs 201-222).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        12/16/2022